BARRETT, District Judge.
It appearing to the court that the defendants by their counsel in the above-entitled cause filed a motion to dismiss the plaintiff’s petition under Rule 12(b) (6) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, on the 30th day of October, 1939:
*364It further appearing that the case having been regularly and duly assigned for hearing on the calendar for this date, and on motion of the defendant’s counsel, the plaintiff’s petition is dismissed for want of prosecution, and the motion to dismiss under said rule of the Rules of Civil Procedure be, and the same is hereby, sustained.
It is further considered, ordered, adjudged and decreed that judgment be entered against the plaintiff for the amount of costs of said proceeding.